DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 06/04/2021 (Remarks pg. 7) have been fully considered. The objection to claim 9 is withdrawn in view of the cancellation of this claim. The double patenting rejection of claim 1 has been modified to accommodate the amendments to the claim, see rejection below. The previous rejections under 35 U.S.C. 112(b) are withdrawn in view of the amendments to the claims, but the filed amendments introduce new issues under 35 U.S.C. 112 as explained below.
Applicant’s arguments, see Remarks pg. 8-9, with respect to the rejection(s) of claim(s) 1, 13, and 20 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive in view of the amendment which recites “comparing a received voltage on each of the conductor of the connectivity layer to a threshold value for a biometric sensor…”, see e.g. claim 1, ll. 15-22.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shah et al. (US 2007/0169533). See rejection below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/427,724 (reference application) in view of Shah et al. (US 2007/0169533) (hereinafter Shah). 
Regarding claim 1, claim 12 of the reference application discloses a bio-sensing garment for collecting biometric information from a wearer of the garment (Preamble), the garment comprising: a fabric layer forming the garment (Line 3); a plurality of biometric sensors integrated into the fabric layer 
The reference application does not disclose wherein the signal monitor compares a received voltage on each of the conductors of the connectivity layer to a threshold value for a biometric sensor of the plurality of biometric sensors corresponding to each of the conductors of the connectivity layer and, in response to the received voltage of at least one of the conductors of the connectivity layer being below a threshold value for the biometric sensor corresponding to the at least one conductor of the connectivity layer, causes the power source to increase a voltage supplied by the power source to the biometric sensor corresponding to the at least one conductor of the connectivity layer.
Shah, however, teaches a method of utilizing feedback in stabilizing physiological sensors (Abstract; para. 21; Fig. 6C) which includes applying a cycle of first and second voltages to electrodes (i.e. signal conductors) to initate anodic and cathodic cycles respectively (Box 630, 635), measuring the sensor signal and determining if it is providing accurate readings, and determining if the sensor is stabilized or not based on these readings (Box 637). If not, the process of cycling first and second voltages repeats until the sensor is stabilized and ready to provide accurate readings (Feedback loop & Box 642). Shah also teaches that determining if the sensor signal is accurate can comprising determining if the sensor is providing accurate readings by comparing against a threshold voltage measurement 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify claim 12 of the reference application to include comparing a received voltage on each of the conductors of the connectivity layer to a threshold value for a biometric sensor of the plurality of biometric sensors corresponding to each of the conductors of the connectivity layer and, in response to the received voltage of at least one of the conductors of the connectivity layer being below a threshold value for the biometric sensor corresponding to the at least one conductor of the connectivity layer, causing the power source to increase a voltage supplied by the power source to the biometric sensor corresponding to the at least one conductor of the connectivity layer. Making this modification would be useful for stabilizing a sensor and providing accurate readings, as taught by Shah. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 13, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 13, and 20, the claims recites, “compares a received voltage on each of the conductors of the connectivity layer to a threshold value for a biometric sensor of the plurality of biometric sensors corresponding to each of the conductors of the connectivity layer and, in response to the received voltage of at least one of the conductors of the connectivity layer being below a threshold value for the biometric sensor corresponding to the at least one conductor of the connectivity layer, causes the power source to increase a voltage supplied by the power source to the biometric sensor corresponding to the at least one conductor of the connectivity layer,” see e.g. claim 1, ll. 15-22.
There does not appear to be support in the originally filed application for the above limitations of comparing voltages on the conductors of the connectivity layer to threshold values for the biometric sensors and causing the power source to increase a voltage supplied to a biometric sensor with a conductor voltage below the associated threshold value. Instead, there is support for comparing received voltages on the power conductors
As such, there is a lack of support for the comparing received voltages from signal conductors coupled with each of the plurality of biometric sensors as currently claimed. The current language appears to refer to both signal and power conductors being used for threshold measurements when there is no support for the use of the signal conductors in these measurements. It is recommended that Applicant amend the claim to overcome this issue.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 13, and 20, the claims recite “a signal conductor coupled with each of the plurality of biometric sensors” and “a power conductor coupled with each of the plurality of biometric sensors” (e.g., claim 1, ll. 5-8) and then go on to recite “the power conductors” and “the signal conductors” later in the claims. It is unclear whether or not Applicant intends to claim a single signal conductor and a single power conductor in the connectivity layer, or multiple signal conductors and power conductors as the claims are currently presented. For examination purposes, the claims have been interpreted as having one or more signal/power conductors.
As a result of dependence on the independent claims, subsequent dependent claims 2-8, 10-12, 14-15, and 17-19 are also rejected as indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-8, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being anticipated by Longinotti-Buitoni et al. (US 2018/0067516) (hereinafter Longinotti-Buitoni) in view of Shah.
Regarding claim 1, Longinotti-Buitoni discloses a bio-sensing garment for collecting biometric information from a wearer of the garment (Abstract; Fig. 1,6,19-22), the garment comprising: a fabric layer forming the garment (Fig. 1A-B depict fabric forming shirt); a plurality of biometric sensors integrated into the fabric layer (Fig. 1A, biological sensors 3A,3B); a connectivity layer integrated into the fabric layer and comprising one or more signal conductors coupled with each of the plurality of biometric sensors and one or more power conductors coupled with each of the plurality of biometric sensors (Fig. 1A, conductive inks 5 connected to 3-A sensors; Para. 60: “the conductive trace may include a conductive ink layer on an inner surface of the garment, an outer surface of the garment…”; Para. 177: “A printed conductive material 5 may… include an ink… used to distribute power and 
Longinotti-Buitoni does not disclose wherein the signal monitor compares a received voltage on each of the conductors of the connectivity layer to a threshold value for a biometric sensor of the plurality of biometric sensors corresponding to each of the conductors of the connectivity layer and, in response to the received voltage of at least one of the conductors of the connectivity layer being below a threshold value for the biometric sensor corresponding to the at least one conductor of the connectivity layer, causes the power source to increase a voltage supplied by the power source to the biometric sensor corresponding to the at least one conductor of the connectivity layer.
Shah, however, teaches a method of utilizing feedback in stabilizing physiological sensors (Abstract; para. 21; Fig. 6C) which includes applying a cycle of first and second voltages to electrodes (i.e. conductors) to initate anodic and cathodic cycles respectively (Box 630, 635), measuring the sensor signal and determining if it is providing accurate readings, and determining if the sensor is stabilized or not based on these readings (Box 637). If not, the process of cycling first and second voltages repeats 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Longinotti-Buitoni to include comparing a received voltage on each of the conductors of the connectivity layer to a threshold value for a biometric sensor of the plurality of biometric sensors corresponding to each of the conductors of the connectivity layer and, in response to the received voltage of at least one of the conductors of the connectivity layer being below a threshold value for the biometric sensor corresponding to the at least one conductor of the connectivity layer, causing the power source to increase a voltage supplied by the power source to the biometric sensor corresponding to the at least one conductor of the connectivity layer. Making this modification would be useful for stabilizing a sensor and providing accurate readings, as taught by Shah. 
Regarding claim 13, Longinotti-Buitoni discloses a signal monitor of a bio-sensing garment, the signal monitor comprising: a processor; and a memory (Fig. 1A, microprocessor 14, memory 12) coupled with and readably by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to collect biometric information from a wearer of the garment (Para. 67, last sentence: “microprocessor that is configured to measure, store, process, and/or transmit the recorded parameters”) by: receiving biometric information from each of a plurality of biometric 
Although Longinotti-Buitoni does not explicitly disclose that the memory stores instructions which are executed by the processor, the Examiner submits that such limitations must be inherent to Longinotti-Buitoni since instructions are needed for the processor to function as intended, and such instructions would need to be stored in a memory so that the processor can access and execute such instructions.
Longinotti-Buitoni does not disclose comparing a received voltage on each of the conductors of the connectivity layer to a threshold value for a biometric sensor of the plurality of biometric sensors corresponding to each of the conductors of the connectivity layer and, in response to the received voltage of at least one of the conductors of the connectivity layer being below a threshold value for the biometric sensor corresponding to the at least one conductor of the connectivity layer, causes the power source to increase a voltage supplied by the power source to the biometric sensor corresponding to the at least one conductor of the connectivity layer.
Shah, however, teaches a method of utilizing feedback in stabilizing physiological sensors (Abstract; para. 21; Fig. 6C) which includes applying a cycle of first and second voltages to electrodes (i.e. signal conductors) to initate anodic and cathodic cycles respectively (Box 630, 635), measuring the sensor signal and determining if it is providing accurate readings, and determining if the sensor is stabilized or not based on these readings (Box 637). If not, the process of cycling first and second voltages repeats until the sensor is stabilized and ready to provide accurate readings (Feedback loop & 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Longinotti-Buitoni to include comparing a received voltage on each of the conductors of the connectivity layer to a threshold value for a biometric sensor of the plurality of biometric sensors corresponding to each of the conductors of the connectivity layer and, in response to the received voltage of at least one of the conductors of the connectivity layer being below a threshold value for the biometric sensor corresponding to the at least one conductor of the connectivity layer, causing the power source to increase a voltage supplied by the power source to the biometric sensor corresponding to the at least one conductor of the connectivity layer. Making this modification would be useful for stabilizing a sensor and providing accurate readings, as taught by Shah. 
Regarding claims 2, 3, and 14, Longinotti-Buitoni discloses that the connectivity layer comprises a flexible and stretchable substrate of the garment (Para. 392: “any of the garments may also include a substrate attached or formed as part of the garment for higher-conductive paths, such as Kapton films and/or conductive threads (which may be included in a pattern allowing stretching in one or more directions).  Other flexible, wearable substrates may also be included”) and wherein the signal conductors and power conductors of the connectivity layer comprise a plurality of traces of conductive ink printed on the flexible and stretchable substrate (Para. 151: “printing a stretchable conductive ink 
Regarding claims 4-5, 7-8, and 15, Longinotti-Buitoni discloses that the plurality of sensors comprises two or more of an ECG sensor, a respiration sensor (Para. 28, second sentence), a temperature sensor (Para. 33, ll. 13-14), and an EMG sensor (Para. 287, numeral 33). 
Regarding claims 12 and 19, Longinotti-Buitoni discloses that the fabric layer forms a suit covering a torso, arms, and legs of the wearer (Fig. 3, 6, 20, 21C-D, 22A, 22C) and wherein the fabric layer comprises one or more stabilizer portions located in each arm sleeve and each leg sleeve (Para. 84: “the compression garments described herein may be configured to exert a pressure of between about 3 mm Hg and about 70 mmHg on a subject's body surface to allow a stable and continuous positioning of the garment onto the subject's body”). Seeing that the pressure is exerted over the body surface covered by the compression garment, the pressure is used for providing stable and continuous positioning of the garment onto the subject’s body, and the fabric covers each arm and leg as shown above, the Examiner submits that such disclosure amounts to disclosure that the fabric layer comprises one or more stabilizer portions in each arm sleeve and leg sleeve.
Regarding claim 20, Longinotti-Buitoni discloses a method for collecting biometric information from a wearer of a bio-sensing garment, the method comprising: receiving, by a signal monitor of the bio-sensing garment, biometric information from each of a plurality of biometric sensors integrated into a fabric layer of the garment, the biometric information received via a connectivity layer integrated into the fabric layer of the garment and comprising one or more signal conductors coupled with each of the plurality of biometric sensors and one or more power conductors coupled with each of the plurality of biometric sensors (see rejection of claim 1 above), wherein the plurality of biometric sensors comprises two or more of an electrocardiography (ECG) sensor, a respiration sensor, a temperature sensor, and an 
Longinotti-Buitoni does not disclose comparing a received voltage on each of the conductors of the connectivity layer to a threshold value for a biometric sensor of the plurality of biometric sensors corresponding to each of the conductors of the connectivity layer and, in response to the received voltage of at least one of the conductors of the connectivity layer being below a threshold value for the biometric sensor corresponding to the at least one conductor of the connectivity layer, causes the power source to increase a voltage supplied by the power source to the biometric sensor corresponding to the at least one conductor of the connectivity layer.
Shah, however, teaches a method of utilizing feedback in stabilizing physiological sensors (Abstract; para. 21; Fig. 6C) which includes applying a cycle of first and second voltages to electrodes (i.e. signal conductors) to initate anodic and cathodic cycles respectively (Box 630, 635), measuring the sensor signal and determining if it is providing accurate readings, and determining if the sensor is stabilized or not based on these readings (Box 637). If not, the process of cycling first and second voltages repeats until the sensor is stabilized and ready to provide accurate readings (Feedback loop & Box 642). Shah also teaches that determining if the sensor signal is accurate can comprising determining if the sensor is providing accurate readings by comparing against a threshold voltage measurement (Para. 74, sixth sentence) and that if the voltage level of the sensor is above a certain threshold, this may mean that the sensor is stabilized; i.e., if the voltage level of the sensor is below the threshold, the first and second voltages would be applied again as part of the feedback loop (Para. 76, fourth sentence-end). Finally, Shah teaches that the first voltage may be 0.535 V, while the second voltage may be 1.07 V (Para. 70), indicating a clear increase in voltage applied to the biometric sensor by the power source at least between the first and second voltages in the feedback loop. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Longinotti-Buitoni to include comparing a received voltage on each of the conductors of the connectivity layer to a threshold value for a biometric sensor of the plurality of biometric sensors corresponding to each of the conductors of the connectivity layer and, in response to the received voltage of at least one of the conductors of the connectivity layer being below a threshold value for the biometric sensor corresponding to the at least one conductor of the connectivity layer, causing the power source to increase a voltage supplied by the power source to the biometric sensor corresponding to the at least one conductor of the connectivity layer. Making this modification would be useful for stabilizing a sensor and providing accurate readings, as taught by Shah. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Longinotti-Buitoni in view Shah, further in view of Park et al. (US 2010/0185068) (hereinafter Park).
Regarding claim 6, Longinotti-Buitoni does not disclose that the plurality of biometric sensors comprises at least one PPG sensor. Park, however, teaches a non-contact PPG pulse measurement device which is capable of measuring a PPG pulse through clothing of the user without making direct contact with the skin while the user is unaware of the measurement being taken (Para. 9). Park teaches that such configuration overcomes the disadvantages of performing measurements by bringing the PPG sensor into contact with the skin, including disadvantages that the skin must always be maintained in a clean state, and an examinee must assume a peaceful attitude so that his or her mental state does not influence the waveform of the pulse wave (Para. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Longinotti-Buitoni such that the plurality of biometric sensors comprises at least one PPG sensor. Making this modification would be useful for measuring a PPG pulse through clothing of the user without making direct contact with the skin while the user is unaware of the measurement being taken, as taught by Park.
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Longinotti-Buitoni in view of Shah, further in view of Scheffler et al. (US 2012/0246795) (hereinafter Scheffler).
Regarding claims 10 and 17, Longinotti-Buitoni discloses that each sensor of the plurality of biometric sensors is integrated into the garment (Fig. 1A, all sensors 3 are integrated into garment; Para. 247, fourth sentence: “[The garment] may contain printed, woven, wired… and/or other embedded or attached sensors”). Longinotti-Buitoni does not discloses that the plurality of sensors is connected with the connectivity layer by mechanical clamping and/or the use of a conductive adhesive. 
Scheffler, however, teaches a conductive fabric connection 410 between a conductive element 210 and sensor 400 which includes a conductive adhesive 412 and conductive fabric 414 (Fig. 16). Scheffler further teaches that in this connection, conductive fabric 414 and conductive adhesive 412 act as a bridge between conductive element 210 and sensor 400 (Para. 117).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Longinotti-Buitoni such that the plurality of sensors is connected with the connectivity layer by the use of a conductive adhesive. Making this modification would be useful for providing a conductive bridge between the connectivity layer and each sensor, as suggested by Scheffler.
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Longinotti-Buitoni in view Shah, further in view of Orr et al. (US 2006/0124193) (hereinafter Orr).
Regarding claims 11 and 18, Longinotti-Buitoni discloses that the fabric layer compresses each of the biometric sensors to a skin surface of the wearer of the garment (Para. 80, second sentence: “a shirt may include: a body comprising a fabric, wherein the body is configured as a compression garment that expands and contracts to hold the shirt against the wearer's torso… each electrical sensor comprises a conductive ink electrode printed on an inner surface of the body”). Longinotti-Buitoni does not disclose 
Orr, however, teaches a fabric for use with a system for monitoring body functions (Abstract), wherein the fabric is a multi-ply fabric (Para. 48, 2nd sentence). Orr also teaches that the fabric acts to maintain the monitoring unit in a desired stationary position allowing a sensor to sense signals emitted from the torso and transmit these signals (Abstract, last sentence). Orr further teaches advantages of the multi-ply construction, including provision of a fabric that is elastic yet sufficiently resilient to allow it to be positioned stationarily in a selected positon (Para. 5), the provision of a fabric which can be elongated and retracted while maintaining its pre-set position (Para. 6), provision of an elastic fabric which carries conductive yarns in a protected inner fabric plane but brings the conductive yarns through an outer fabric surface at selected points for engagement with monitoring equipment (Para. 7), and provision of an elastic fabric with a soft fleece-like surface for contact with the body exterior (Para. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Longinotti-Buitoni such that the fabric layer comprises a multi-ply construction at least in an area of each of the plurality of biometric sensors. Making this modification would be useful for all of the advantages listed above, as taught by Orr.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shim et al. (US 2016/0103985) discloses a method which includes detecting a sample signal from 	a heartbeat sensor, comparing that signal to a threshold value, and if the signal is less 	than the threshold value, increasing the power supplied to the light emitting unit of the 	heartbeat sensor to increase the amount of light generated by the light emitting unit 	(Para. 396; Fig. 24);
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792   



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792